                           IN THE UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION
 IN RE LOUIS TELERICO                                           CASE NO. 17-50236
                   Debtor                                       JUDGE ALAN M KOSCHIK
                                                                CHAPTER 11

  NOTICE OF HEARING ON MOTION OF LOUIS TELERICO TO SURCHARGE BANK OF AMERICA,
                               N.A.’S COLLATERAL
         Louis A. Telerico as debtor and debtor-in-possession (“Debtor”) has filed a Motion of Louis Telerico to
Surcharge Bank of America, N.A.’s Collateral. A copy of the Motion may be obtained from Mr. Schwieg if not
served already.

        Your Rights May be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

         If you do not want the court to grant the relief requested in the Motion then on or before March 1, 20198,
you or your attorney must:

            File with the court a written request for a hearing and an answer, explaining your position at:

            United States Bankruptcy Court, 2 S Main St Rm 455, Akron, OH 44308

          If you mail your response to the court for filing, you must mail it early enough so that the court will receive
it on or before the date stated above.

        You must also attend the hearing on the Motions set for May 7, 2019 at 10:30 AM. before the Honorable
Judge Alan M. Koschik in Courtroom 260, United States Bankruptcy Court, 2 S Main St, Akron, OH 44308.

If you or your attorney does not take these steps, the court may decide that you do not oppose the Motion and may
enter an order granting that relief.
Dated April 10, 2019

                                                              /S/ Frederic P. Schwieg, Esq.
                                                              Frederic P. Schwieg, Esq. (0030418)
                                                              2705 Gibson Dr
                                                              Rocky River, OH 44116-3008
                                                              (440) 499-4506
                                                              Fax (440) 398-0490
                                                              fschwieg@schwieglaw.com
                                                              Attorney for Debtors




                                                            -1-
MOTION 506C BOA-NOH




17-50236-amk            Doc 237        FILED 04/10/19           ENTERED 04/10/19 10:54:19                     Page 1 of 4
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of this Notice Of Hearing was electronically transmitted on or about June 6, 2016 via
the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice list or was served
by U.S. mail, postage prepaid, or certified mail on the persons below as indicated below.
Electronic Mail Notice List
Todd A. Atkinson on behalf of Defendant Stifel Nicolaus & Company, Inc.
tatkinson@ulmer.com

Todd A. Atkinson on behalf of Interested Party Stifel Nicolaus & Company, Inc.
tatkinson@ulmer.com

Philip Leonard Bednar on behalf of Creditor United States of America
philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov

Philip Leonard Bednar on behalf of Defendant Internal Revenue Service
philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov

Bryan J. Farkas on behalf of Creditor James Mirgliotta
bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

Bryan J. Farkas on behalf of Defendant James Mirgliotta
bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

Scott D. Fink on behalf of Creditor Park View Federal Savings Bank
ecfndoh@weltman.com

Scott D. Fink on behalf of Defendant Dennis Gehrisch
ecfndoh@weltman.com

Scott D. Fink on behalf of Defendant Robert Ranallo
ecfndoh@weltman.com

Stephen R. Franks on behalf of Creditor Bank of America NA
amps@manleydeas.com

Stephen R. Franks on behalf of Defendant Bank of America
amps@manleydeas.com

Bryan T. Kostura on behalf of Defendant Bank of America
bkostura@mcglinchey.com, hhines@mcglinchey.com;jlucas@mcglinchey.com

Allison Manayan on behalf of Creditor Portage County Treasurer
amanayan@portageco.com

Allison Manayan on behalf of Defendant Portage County Treasurer
amanayan@portageco.com

Michael J. Occhionero on behalf of Creditor First National Bank fka Park View Federal Savings Bank
mjocolpa@sbcglobal.net

Michael J. Occhionero on behalf of Defendant First National Bank
mjocolpa@sbcglobal.net

James W. Sandy on behalf of Defendant Bank of America
jsandy@mcglinchey.com, hhines@mcglinchey.com



                                                       -2-
MOTION 506C BOA-NOH




17-50236-amk          Doc 237      FILED 04/10/19          ENTERED 04/10/19 10:54:19                 Page 2 of 4
Richard P. Schroeter, Jr on behalf of Creditor Ohio Bureau of Workers'Compensation
rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

Richard P. Schroeter, Jr on behalf of Creditor Ohio Department Of Job & Family Services
rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

Richard P. Schroeter, Jr on behalf of Creditor Ohio Department of Taxation
rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

Richard P. Schroeter, Jr on behalf of Defendant Ohio Department of Taxation
rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Louis Anthony Telerico
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Bank of America
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Internal Revenue Service
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Ohio Department of Taxation
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Dennis Gehrisch
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Robert Ranallo
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Plaintiff Louis Anthony Telerico
fschwieg@schwieglaw.com

David J. Sternberg on behalf of Creditor Brian Zeid
djsternberg@ameritech.net

Joshua Ryan Vaughan on behalf of Creditor Ohio Department of Taxation
jvaughan@amer-collect.com, SAllman@AMER-COLLECT.COM;rschroeter@amer-
collect.com;HouliECF@aol.com

Steven L. Wasserman on behalf of Creditor Dollar Bank, FSB
swasserman@westonhurd.com, specek@westonhurd.com

Steven L. Wasserman on behalf of Defendant Dollar Bank
swasserman@westonhurd.com, specek@westonhurd.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




                                                       -3-
MOTION 506C BOA-NOH




17-50236-amk          Doc 237      FILED 04/10/19           ENTERED 04/10/19 10:54:19     Page 3 of 4
Louis Telerico (via email)

VIA MAIL to:
Bank of America NA
DE5-024-02-08
Legal Order Processing
PO Box 15047
Wilmington DE 19850

                                                 /S/ Frederic P. Schwieg, Esq.
                                                 Frederic P. Schwieg, Esq.




                                             -4-
MOTION 506C BOA-NOH




17-50236-amk          Doc 237   FILED 04/10/19    ENTERED 04/10/19 10:54:19      Page 4 of 4
